Citation Nr: 0829464	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-02 920	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for depression, 
erectile dysfunction, and retinopathy, claimed as secondary 
to (multiple complications of) diabetes mellitus.

2.  Entitlement to an effective date earlier than July 31, 
1995, for the grant of service connection for the diabetes 
mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
December 1963 and from November 1965 to October 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

During his recent May 2008 hearing at the Board's offices in 
Washington, DC (Central Office hearing), the veteran 
indicated he was withdrawing his claim for a higher, i.e., 
compensable rating for his bilateral pes planus (flat fleet).  
See 38 C.F.R. § 20.204 (2007).  He indicated that he was 
appealing, instead, the denial of his claims for service 
connection for depression, erectile dysfunction, and 
retinopathy as secondary to (multiple complications of) his 
diabetes mellitus; and for an effective date earlier than 
July 31, 1995, for the grant of service connection for the 
diabetes mellitus; and for a TDIU.

Records show the RO denied these other claims in a December 
2006 decision and notified the veteran of that decision that 
same month, on December 12, 2006.  In January 2007, in 
response, he submitted a timely notice of disagreement (NOD) 
to initiate an appeal of these other claims.  In September 
2007 the RO sent him a statement of the case (SOC) concerning 
these claims.  So after receiving that SOC, he needed to 
submit a substantive appeal (VA Form 9 or equivalent 
statement) by December 12, 2007, i.e., within one year of the 
initial notification letter since that date was more than 60 
days after issuance of the SOC.  See 38 C.F.R. § 20.200, 
20.201, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, and 20.306.  He did not, however, file a substantive 
appeal before that terminal date.  Generally, the Board does 
not have jurisdiction to consider claims that were not timely 
appealed.



The veteran did not submit another statement regarding these 
claims until January 2008, wherein he indicated that he was 
"intending" to appeal these additional claims by 
subsequently filing a VA Form 9 concerning them.  
But even if that January 2008 statement of intent is accepted 
as a VA Form 9 equivalent, it would still be too late to meet 
the December 12, 2007 deadline for filing a timely appeal.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 (2007).

The courts have also held, however, that assuming the veteran 
desires appellate review, meeting the requirements of 
appealing a claim is not an onerous task.  See Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002); Acosta v. Principi, 
18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 
27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en 
banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  Cf. 
Myers v. Prinicipi, 16 Vet App 228 (2002).  And since the 
veteran had traveled up from North Carolina to have his 
hearing, and the court has held that hearing testimony - 
once transcribed, can satisfy the requirement that a 
statement be "in writing," the presiding judge allowed the 
veteran to provide testimony in support of these claims.  See 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  But see, 
too, Beyrle v. Brown, 9 Vet. App. 24 (1996) (indicating that 
hearing testimony before the Board should not be construed as 
a valid NOD and cannot serve to trigger or initiate appellate 
review of a claim).

In any event the Board will adjudicate these claims in light 
of the veteran's clear intent to appeal them and VA's 
uniquely pro-claimant, ex parte, paternalistic, 
nonadversarial process.  Douglas v. Derwinski, 2 Vet. App. 
103, 109 (1992) (Douglas I); Douglas v. Derwinski, 2 Vet. 
App. 435, 442 (1992) (en banc Douglas II); Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); Collaro 
v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 1998).  See also 
Barrett v. Nicholson, 466 F.3d 1038, 1044 (Fed. Cir. 2006) 
(stating that "'the importance of systemic fairness and the 
appearance of fairness carries great weight'" within the 
nonadversarial veterans benefits system (quoting Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998)) and that "[t]he 
[G]overnment's interest in veterans cases is not that it 
shall win, but rather that justice shall be done").


FINDINGS OF FACT

1.  There is no competent medical evidence currently of 
record attributing the veteran's depression, erectile 
dysfunction, and retinopathy to his military service, 
including in particular by way of his service-connected 
diabetes mellitus by establishing these conditions are 
residual complications.

2.  According to the medical and other evidence of record, 
the veteran was first diagnosed with diabetes mellitus on 
July 14, 1993, although he had earlier filed a VA claim on 
April 29, 1985, which the RO had denied in October 1985.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's depression, erectile dysfunction, and 
retinopathy were not incurred in or aggravated by his 
military service and are not proximately due to, the result 
of, or chronically aggravated by his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

2.  An earlier effective date of July 14, 1993 is established 
for the grant of service connection for the diabetes 
mellitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.309, 3.816 (2007).  

3.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in August 
2005, May 2006, and February 2007, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued the August 2005 and May 2006 VCAA notice 
letters prior to initially adjudicating the veteran's claims 
in December 2006, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

It equally deserves mentioning that March and May 2006 
letters, also sent prior to initially adjudicating the claim 
in December 2006, informed the veteran of the disability 
rating and the effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, since providing all required VCAA notice, the RO 
has gone back and readjudicated the claims in the September 
2007 SOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that if, for 
whatever reason, there was no VCAA notice prior to the 
initial adjudication of the claim, or the notice provided was 
inadequate (i.e., incomplete), this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, 
state disability retirement records, and VA medical records.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A. 

The Board realizes there is no etiological opinion currently 
on file concerning whether the veteran has the multiple 
complications of diabetes he alleges.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, though, the veteran was scheduled for a VA compensation 
examination on October 25, 2006, but he canceled the 
examination because of his wife's illness.  The RO asked him 
whether he wanted to reschedule his examination, and he 
stated that he did not.  Therefore, his service-connection 
claims must be adjudicated based on the evidence already of 
record.  38 C.F.R. § 3.655(b) (2007).  He was notified in 
both the December 2006 rating decision at issue and in the 
September 2007 SOC that an examination had not been obtained 
and that evidence from the examination, which may have been 
material to his claims, therefore could not be considered.  
He did not, however, indicate a willingness to reschedule his 
examination.  

It also deserves mentioning that, in response to the most 
recent June 2006 VCAA Notice, the veteran indicated he had no 
other information or evidence to submit.  He therefore 
requested that his claims be decided as soon as possible.  
Since the RO went ahead and adjudicated his claims, despite 
his failure to report for his VA examination, so, too, will 
the Board.

II.  Entitlement to Service Connection for Depression, 
Erectile Dysfunction, and Retinopathy

Service connection is granted for current disability 
resulting from an injury or a disease that was incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  


A disorder may be service connected if the evidence of record 
reveals the veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is a required 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Service connection also may be granted on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310.  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the decision of the Court in Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), which relates to secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
diagnoses of the claimed disabilities (depression, eye 
disease, and erectile dysfunction), so there is no disputing 
he has them.  

So the determinative issue is whether the veteran's 
depression, erectile dysfunction, and retinopathy are 
attributable to his military service - including, as he is 
alleging, by way of his already service-connected diabetes.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

There were no complaints with respect to these claimed 
disabilities until 2002, almost 20 years after the veteran's 
military service ended, when he was seen by a private 
physician for complaints of erectile dysfunction.  He had 
first received a diagnosis of diabetes mellitus several years 
prior to that, in July 1993.  This is an important point to 
keep in mind because the United States Court of Appeals for 
the Federal Circuit has determined that such a lengthy lapse 
of time is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Since 2003, the veteran has been treated at the local VA 
medical center (VAMC) and by private physicians for his 
depression, erectile dysfunction, and retinopathy.  However, 
neither the doctors that have examined and treated him in the 
outpatient clinic at the VAMC nor the private doctors have 
attributed his depression, erectile dysfunction, and 
retinopathy to his active military service, including by way 
of his already service-connected diabetes by indicating these 
conditions are indeed residual complications.  In order to 
establish entitlement to service connection on this claimed 
secondary basis, there must be medical evidence establishing 
this etiological link between the service-connected 
disability (here, the diabetes) and these other conditions 
(the depression, erectile dysfunction, and retinopathy).  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513 (1995); and Jones v. Brown, 7 Vet. 
App. 134 (1994).



These doctors only recounted the veteran's self-reported 
history and current medical status, without also personally 
commenting on whether these conditions are indeed traceable 
to his diabetes.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  Here, though, the veteran's allegation, 
no matter how sincere, of having developed depression, 
erectile dysfunction, and retinopathy because of his diabetes 
remains unsubstantiated.  38 C.F.R. § 3.159(a)(2); see also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  And it is worth reiterating that the RO's efforts to 
have him examined, for this necessary medical nexus opinion, 
were unsuccessful.  So although the physician designated to 
conduct that evaluation may have provided this necessary 
favorable opinion, had the veteran undergone an examination 
as requested, the Board unfortunately does not have the 
authority to grant claims merely based on this potentiality.  
Rather, the Board's consideration of the claims is limited to 
the available evidence of record.  
See again 38 C.F.R. § 3.655.



In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  

Here, for the reasons and bases discussed, the Board finds 
that the preponderance of the evidence is against service 
connection for depression, erectile dysfunction, 
and retinopathy because there is no medical evidence 
indicating these conditions are related to (i.e., multiple 
complications of) the veteran's service-connected diabetes or 
otherwise had their origins during his active military 
service.  So the benefit-of-the-doubt rule does not apply, 
and these claims must be denied.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

III.  Entitlement to an Earlier Effective Date for the Grant 
of Service Connection for the Diabetes Mellitus

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  



As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision, the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
herbicide exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation.  This stipulation agreement was made 
an order of the District Court.  Paragraph 3 of the 
stipulation and order provided that 

"[a]s soon as a final rule is issued 
service connecting, based on dioxin 
exposure, any . . . disease which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA 
shall promptly thereafter readjudicate 
all claims for any such disease which 
were voided by the Court's order of May 
3, 1989, as well as adjudicate all 
similar claims filed subsequent to the 
Court's May 3, 1989 Order."  

According to Paragraph 5, the effective date for disability 
compensation based on the re-adjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 F. 
Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  The 
disease at issue in the 9th Circuit decision was prostate 
cancer, which under the regulation in effect in 1994, was not 
subject to presumptive service connection.  The regulation 
(38 C.F.R. 
§ 3.309(e)) was revised in 1996 to include prostate cancer as 
a presumptive disease.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer 
III).  In May 2001, the regulations were revised to include 
diabetes mellitus in the list of diseases to which the 
presumption of service connection applies for veterans who 
were exposed to Agent Orange while in service.  See Disease 
Associated with Exposure to Certain Herbicide Agents:  Type 2 
Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 
C.F.R. § 3.309(e)).

The effective date rules for awards under the Nehmer Court 
Orders have been promulgated at 38 C.F.R. § 3.816.

The veteran wants an earlier effective date for the grant of 
service connection for his diabetes mellitus, one of the 
diseases presumptively associated with exposure to herbicides 
(specifically, the dioxin in Agent Orange) while in Vietnam.  
38 C.F.R. § 3.309(e).  He is a Nehmer class veteran because 
he is a Vietnam era veteran who has a covered herbicide 
disease.  38 C.F.R. § 3.816.  Under 38 C.F.R. § 3.816(c)(1), 
if VA denied a veteran's claim for a covered disease in a 
decision issued between September 25, 1985 and May 3, 1989, 
the effective date for the award will be "the later of the 
date VA received the claim on which the prior denial was 
based or the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section."  38 C.F.R. 
§ 3.816.  Paragraph (c)(3) of 38 C.F.R. § 3.816 states that 
if the veteran's claim was received within one year from the 
date of separation from service, the effective date will be 
the day following the date of separation.  Id.

Here, while the veteran filed his claim within one year of 
separating from service, he did not have a diagnosis of 
diabetes at that time.  Therefore, paragraph (c)(3) does not 
apply to him.  

The RO originally denied the veteran's initial service 
connection claim on October 5, 1985.  Therefore, 
§ 3.816(c)(1) applies.  His claim was received on April 29, 
1985, but he was not diagnosed with diabetes until July 14, 
1993.  A private medical record dated July 14, 1993, noted he 
had high blood sugar.  He was admonished to stay on his diet, 
as he had gained weight since his last appointment.  He was 
diagnosed with diabetes, obesity, and prostatitis.  
Therefore, the proper effective date for the grant of service 
connection for his diabetes is July 14, 1993, the date his 
entitlement arose, because it is later than April 29, 1985.  
Id.  So his claim for an earlier effective date, to this 
extent, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Entitlement to a TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability, that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
such an instance, if there is only one service-connected 
disability, it must be rated at 60 percent or more; if there 
are two or more service-connected disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  



If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

The veteran has six service-connected disabilities:  diabetes 
mellitus, evaluated as 20-percent disabling; chronic 
impingement syndrome with bursitis and rotator cuff 
tendonitis of the right shoulder, evaluated as 10-percent 
disabling; hemorrhoids, also evaluated as 10-percent 
disabling; flat feet, evaluated as 0-percent disabling (i.e., 
noncompensable); left metacarpal phalangeal (MP) joint 
degenerative change of the left great toe associated with the 
flat feet, also evaluated as 0-percent disabling; and tinea 
pedis (athlete's feet) associated with the diabetes mellitus, 
evaluated as 0-percent disabling as well.  His combined 
rating, considering all six disabilities, is 40 percent.  See 
38 C.F.R. § 4.25.  Therefore, he does not meet the threshold 
minimum rating requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  

Moreover, the Board finds no basis for an extra-schedular 
award of a TDIU under 38 C.F.R. § 4.16(b) and § 3.321(b)(1).

During his May 2008 hearing, the veteran testified that he 
had not worked a 
full-time job since December 2001.  Records show that, in 
December 2001, he was placed on disability due to his 
service-connected conditions, including the diabetes and 
tinea pedis.  From December 2001 to May 2002, he continued to 
work on a part-time basis.  After May 2002, he stopped 
working completely.  He was last employed as a veterans' 
employment representative for the State Employment Service.

The veteran also testified that he believes his tinea pedis 
prevents him from working because he cannot wear shoes and/or 
socks for the majority of the time.  He said the shoes start 
to pull the skin off his feet.

The veteran's hearing testimony, other statements, and 
medical records do not indicate he has attempted to find or 
perform employment outside of being a veterans' employment 
representative for the State Employment Service.  
That is to say, there is no indication he could not perform 
other types of substantially gainful employment.  

The medical evidence of record indicates the veteran is 
disabled from his foot condition, primarily from exercising.  
However, the medical record does not indicate he is unable to 
work because of his foot condition.  Additionally, 
his statements indicate he has worn modified footwear in the 
workplace and that this was successful in addressing the 
problems he experienced.

Furthermore, the Board cannot conclude the veteran is 
unemployable solely due to his service-connected 
disabilities, and therefore cannot grant an extraschedular 
TDIU evaluation.  He has several non-service connected 
disabilities that appear to also have contributed to his 
unemployability, including:  residuals of a left knee injury; 
ear fungus; residuals of sinusitis with headaches; 
hypertension; ulcerative colitis; a skin condition affecting 
his hands; and the depression, eye disease, and erectile 
dysfunction that, for the reasons and bases mentioned, he has 
failed to establish his entitlement to secondary service 
connection for as residual complications of his service-
connected diabetes.  Therefore, there is simply insufficient 
evidence to conclude he in incapable of obtaining and 
maintaining substantially gainful employment if only his 
service-connected disabilities are considered.  

Under 38 C.F.R. § 4.16(b), it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantial gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in 
accordance with 38 C.F.R. § 3.321, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of their service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  Under 38 C.F.R. 
§ 4.16(b), the rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all 
factors having a bearing on this issue.  

Here, based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a TDIU.  
The Board finds that he is not unemployable by reason of his 
service-connected disabilities.  Consequently, submission of 
this case to the Director of Compensation and Pension 
Service, for extraschedular consideration, is not warranted. 

There is no disputing the veteran's service-connected 
disabilities interfere with and, indeed perhaps even 
altogether preclude, some types of work.  But there is no 
indication his disabilities would prevent him from obtaining 
other types of work that is nonetheless still substantially 
gainful, especially when he is utilizing modified footwear.  
As the Court has stated, the record must reflect some factor 
that takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id.  The question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, as mentioned, the veteran has 
not worked in several years.  But this fact, in and of 
itself, does not provide a basis to conclude his service-
connected disabilities caused his unemployment since he also 
has several non-service connected disabilities that have 
significantly impaired his health.  Accordingly, the weight 
of the evidence is against his claim for a TDIU under both 38 
C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, 
at least, a plausible basis in the record for concluding the 
veteran was unable to secure and follow a substantially 
gainful occupation due to service-connected disability.  The 
Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike in 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disabilities, alone, and the evidence on file has been found 
to provide probative evidence against his claim.  



The totality of the evidence of record does not show the 
veteran's disability picture to be so exceptional or unusual 
as to warrant referring this case to the Director of VA's 
Compensation and Pension Service or other appropriate 
authority for consideration of a TDIU on the only possible 
basis of entitlement - extra-schedular 
under 38 C.F.R. §§ 3.321(b), 4.16(b).  Thus, the Board 
affirms the RO's determination that referral for extra-
schedular consideration is not indicated by the 
evidence of record.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Since, for these reasons and bases, the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for depression, erectile 
dysfunction, and retinopathy is denied.

An earlier effective date of July 14, 1993, is granted for 
service connection for diabetes.

The claim for a TDIU is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


